             Case 1:17-cv-06238-JMF Document 86 Filed 04/18/19 Page 1 of 2



                           CARLSON, GASKEY & OLDS
                         A PROFESSIONAL CORPORATION
                                                                          Quincy J. Harrison
David L. Atallah                400 WEST MAPLE ROAD                      Matthew L. Koziarz
Todd W. Barrett
Timothy C. Bradley                    SUITE 350                                Kerrie A. Laba
Brian B. Brown                  BIRMINGHAM, MI 48009                      Timothy J. Murphy
Stephen A. Burch                                                       Theodore W. Olds, III
Karin H. Butchko                                                           Stephen A. Sequin
John E. Carlson                                                              John M. Siragusa
Anthony P. Cho                                                                   Steven Susser
Benjamin J. Coon                                                                    Alex Szypa
David J. Gaskey                                                                Brian S. Tobin
William S. Gottschalk                                                       Jessica Zilberberg
                                Telephone 248.988.8360
                                Facsimile 248.988.8363




                                    April 18, 2019         Direct Dial: 248.283.0734
                                                         Email: ssusser@cgolaw.com
VIA ECF
Hon. Jesse M. Furman, U.S.D.J.
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007-1312

Re:       The Green Pet Shop Enterprises, LLC v. European Home Design, LLC
          Case No. 1:17-cv-06238-JMF
          Joint Status Letter re Settlement Pursuant to Docket No. 85

Dear Judge Furman,

       In its April 1, 2019 Scheduling Order [Dkt. 85], the Court ordered that the
parties meet and confer regarding settlement and submit a joint status letter to the
Court by April 18, 2019.

       The parties, through counsel, have met and conferred regarding settlement.
They have discussed settlement options and are in the process of discussing these
options with their clients. They have agreed to continue to explore the possibility
of settlement through the expert discovery period, which ends July 26, 2019.
         Case 1:17-cv-06238-JMF Document 86 Filed 04/18/19 Page 2 of 2
April 18, 2019
Hon. Jesse M. Furman
1:17-cv-06238-JMF
Page 2 of 2

       If the parties have not reached a settlement by the close of expert discovery,
the principals of the parties will meet in person for at least one hour between the
close of expert discovery and the submission of dispositive motions, which is
scheduled to take place 30 days after the close of expert discovery. The parties may
also seek a referral to the Magistrate Judge for mediation at that time.

      The parties believe that by timing the settlement meeting and potential
mediation to take place after the close of expert discovery, they are increasing the
chances of the parties reaching an accord.


                                       Very Truly Yours,



                                       Steven Susser
                                       Carlson, Gaskey & Olds, P.C.
